Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-2593

                  MARIA BRITO DE FIGUEROA ET AL.,

                               Petitioners,

                                      v.

                 JOHN ASHCROFT, ATTORNEY GENERAL,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                      Torruella, Circuit Judge,
                      Campbell, Circuit Judge,
                       Selya, Circuit Judge.



     Raymond Sanchez Maceira on brief for petitioners.
     Peter D. Keisler, Assistant Attorney General, Emily Anne
Radford, Assistant Director, Office of Immigration Litigation, and
Thomas K. Ragland, Attorney, U.S. Department of Justice, Civil
Division, on motion for summary affirmance, for respondent.



                            October 28, 2004
          Per     Curiam.   The    government     has    moved     for    summary

affirmance of the Board of Immigration Appeals ("BIA") decision

affirming without opinion the decision of the immigration judge

("IJ") finding appellant Maria Brito de Figueroa ("Brito") and her

four   children    deportable.          Appellants      challenge    the      IJ's

determination     that   Brito    was   deportable      pursuant    to    Section

241(a)(1)(A) of the Immigration and Nationality Act ("INA") for

having obtained her resident status through a fraudulent marriage

to Miguel Angel Figueroa-Burgos ("Figueroa").

          Rather     than   attacking     the    IJ's    decision        directly,

appellants argue that the BIA "failed to follow its own regulatory

procedure when it issued the affirmance without opinion (AWO) in

this case." Appellants' Brief at 2.             Appellants appear to argue

that the AWO procedure was inappropriate here because this case

does not satisfy the following criteria: "that the result reached

by the IJ was correct [and] that any errors in the decision were

harmless or non-material." 8 C.F.R. § 1003.1(e)(4).              Specifically,

they claim the following errors by the IJ: consideration of hearsay

and other unreliable evidence, failure to consider certain evidence

submitted by appellants, and failure to make findings supporting

his conclusion that the marriage was fraudulent.            Appellants argue

that by affirming without opinion an erroneous decision, the BIA

violated appellants' constitutional right to due process of law.

          We review appellants' due process claims de novo. See

Yongo v. INS, 355 F.3d 27, 30 (1st Cir. 2004); Aguilar-Solis v. INS,
168 F.3d 565, 568 (1st Cir. 1999).      "The Federal Rules of Evidence

do not apply in INS proceedings, but the less rigid constraints of

due process impose outer limits based upon considerations of

fairness and reliability." Yongo, 355 F.3d at 30.     In this case the

record provides no support for appellants' claims that the IJ

violated considerations of fairness and reliability.

            The BIA issued an AWO as to each appellant, dated October

22, 2003.    Each AWO stated in its entirety that "The Board affirms,

without opinion, the result of the decision below.       The decision

below is, therefore, the final agency determination. See 8 C.F.R.

§ 1003.1(e)(4)."     We have confronted this procedure before.     We

have said:

               The AWO procedure allows affirmance by a
          single Board member, rather than the usual
          three-member review.     The IJ's opinion is
          affirmed without further analysis, with the
          statement,   "The   Board   affirms,   without
          opinion, the result of the decision below." 8
          C.F.R. § 3.1(e)(4)(B)(ii). The AWO procedure
          is available when a Board member determines
          that the result reached by the IJ was correct,
          that any errors in the decision were harmless
          or non-material, and that either the issue is
          squarely controlled by precedent and does not
          involve a novel fact pattern, or that the
          factual and legal questions raised are so
          insubstantial that three-member review is not
          warranted. Id. § 3.1(e)(4)(A)-(B).
El Moraghy v. Ashcroft, 331 F.3d 195, 205-06 (1st Cir. 2003).

            We recently rejected a claim that the AWO procedure

violates due process. See Albathani v. INS, 318 F.3d 365, 377 (1st

Cir. 2003)(reasoning that intelligent review is possible without an


                                  -3-
opinion by the BIA because "[t]he courts will continue to have the

IJ's decision and the record upon which it is based available for

review").   To the extent that appellants are arguing that specific

errors by the IJ resulted in due process violations, we find those

claims to be without merit.

            I. Figueroa's Sworn Statements

            Appellants object to the IJ's reliance upon Figueroa's

written sworn statements (Exhibits 3 and 6) on the ground that they

were not given voluntarily and were signed under duress.                  This

argument is likely waived.         After all, the appellants did not

object at     the   immigration   hearing   to    the   admission   of   those

statements.     And even if the appellants have not waived their

present objection, the record provides no support for its premise.

The IJ considered the argument that the sworn statements were not

given voluntarily and rejected it based upon the testimony of

Figueroa and the INS officers present when the statements were

given.   Such findings of fact and credibility calls are reviewed

under a "deferential 'substantial evidence' standard." Mendes v.

INS, 197 F.3d 6, 13 (1st Cir. 1999).             Our review of the record

demonstrates that the standard is easily satisfied in this case.

            II. Hearsay Evidence

            Appellants claim that the IJ erred by relying upon

testimony of an INS agent "based on speculations and on comments

allegedly made by parties not available to be cross-examined." The


                                    -4-
testimony at issue corroborated Figueroa's sworn statement that he

had been in a common law marriage with Alicia Santiago-Gonzalez for

nine years.          Such    testimony          was    elicited      by    appellants'       own

attorney, however, and any objection has therefore been waived. See

Willco Kuwait (Trading) S.A.K. v. deSavary, 843 F.2d 618, 625 (1st

Cir. 1988).          Even absent a waiver, any error would have been

harmless    in      view    of    the    IJ's    reliance      upon       Figueroa's       sworn

statement that he had been paid by Brito to marry her so that she

could obtain residency papers.

              III. Failure to Consider Evidence

              Appellants claim that the IJ failed to consider evidence

submitted     by     them    which       supported      a   finding       of    a   bona    fide

marriage.      Due process does not required the IJ specifically to

mention each piece of evidence that is presented. See Kalitani v.

Ashcroft, 340 F.3d 1, 5 (1st Cir. 2003).                       Moreover, the record in

this   case      indicates        that    the     IJ    specifically           addressed     the

documentary evidence submitted by respondents and articulated his

reasons for not finding it persuasive.                      Appellants' claim that the

IJ failed to consider the evidence they submitted is belied by the

record.

              IV. Failure to Point to Evidence Supporting Conclusion

that Marriage was Fraudulent

              The    claim       that    the    IJ    failed    to   point       to   evidence

supporting his conclusion that the marriage was fraudulent is


                                               -5-
belied   by    the    IJ's     lengthy   and    detailed    decision.       The   IJ

specifically discussed the evidence on which he relied in finding

that   neither       Brito's    nor   Figueroa's    testimony     was   credible.

Conversely, the IJ found that the INS Officers' "narration of the

events   surrounding         the   statements     taken    from   [Figueroa]      was

credible."       Therefore,        the   IJ    relied   upon   Figueroa's    sworn

statements that he and Brito had never lived together as husband

and wife and that he had married her because he was offered payment

to do so in order to aid Brito in obtaining residency papers.                     The

IJ sufficiently identified and discussed the evidence on which he

relied in reaching his decision.

              We conclude that the record does not support appellants'

claims of error by the IJ. Therefore, the BIA's decision summarily

affirming his decision must be upheld.              Accordingly, the petition

for review is denied.          See 1st Cir. R. 27(c).




                                         -6-